Opinion filed May 27, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-10-00116-CR
                                         __________

                       CAROL JOHNENE MORRIS, Appellant

                                                V.

                                STATE OF TEXAS, Appellee



                             On Appeal from the 441st District Court
                                     Midland County, Texas
                             Trial Court Cause No. CR-36894/recusal


                             MEMORANDUM OPINION
        This is an appeal from an order denying a motion to recuse. We dismiss for want of
jurisdiction.
        When the clerk’s record was filed in this court on April 30, 2010, the clerk of this court
wrote the parties stating that the March 16, 2010 order did not appear to be an appealable order.
Morris was directed to respond to this court in writing on or before May 17, 2010, showing
grounds for continuing her appeal. There has been no response to our April 30 letter.
        The March 16 order is not appealable at this time; therefore, this appeal is dismissed.


                                                             PER CURIAM
May 27, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.